FILED
                            NOT FOR PUBLICATION                                OCT 27 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES M. BLAIR,                                  No. 09-35743

              Plaintiff - Appellant,             D.C. No. 2:07-cv-01877-RAJ

  v.
                                                 MEMORANDUM*
ALASKAN COPPER AND BRASS CO.,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                             Submitted July 20, 2010**
                             San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Plaintiff-appellant James M. Blair (“Blair”) appeals pro se from the district

court’s grant of summary judgment as well as its judgment on partial findings in

favor of the defendant-appellee Alaskan Copper & Brass Co. (“Alaskan Copper”).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
Prior to trial, the district court granted summary judgment on Blair’s

“whistleblowing” claim. After trial, the court concluded that Blair’s remaining

claims were meritless due to ample evidence that his termination was the result of

his own insubordination.

      We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291, and we

affirm.

      The facts of this case are known to the parties. We repeat them only as

necessary.

                                           I

      When reviewing a district court’s judgment on partial findings under Rule

52(c), we “review[] . . . findings of fact for clear error and its legal conclusions de

novo.” Price v. U.S. Navy, 39 F.3d 1011, 1021 (9th Cir. 1994).

      A “grant of summary judgment is reviewed de novo.” Resolution Trust

Corp. v. Keating, 186 F.3d 1110, 1114 (9th Cir. 1999). Summary judgment may

be granted when, “viewing the evidence in the light most favorable to the

non-moving party, there are no genuine issues of material fact.” Margolis v. Ryan,

140 F.3d 850, 852 (9th Cir. 1998).




                                           2
                                           II

The district court properly found in favor of Alaskan Copper on Blair’s

discrimination, retaliation and hostile work environment claims. Blair’s main

arguments on appeal regard the district court’s interpretation of the evidence put

forward. He cannot prevail on such a claim.

      The existence of discriminatory intent in a Title VII case is a “question of

fact and will not be overturned . . . unless [we are] left with the definite and firm

conviction that a mistake has been committed.” Edwards v. Occidental Chem.

Corp., 892 F.2d 1442 (9th Cir. 1990) (internal citations omitted). In order to

challenge such a finding, a litigant must provide a transcript of all evidence related

to the district court’s conclusion for our review. Fed. R. App. P. 10(b)(2). A

litigant, such as Blair, who has proceeded in forma pauperis, may file a motion to

obtain a transcript at government expense. 28 U.S.C. § 753(f). Failure to do so

will lead this Court to summarily affirm the district court’s findings. Syncom

Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir. 1991). While Blair argues

against the implications of the evidence submitted at trial, he has not challenged

any of the district court’s specific factual findings or provided a copy of all

evidence before the district court. Therefore, Blair has not and cannot meet his

burden of proving clear error by the district court.


                                           3
                                          III

      The district court also properly granted summary judgment on Blair’s

separate claim for “whistleblowing.” Though the basis for Blair’s cause of action

is not entirely clear, the record supports the district court’s conclusion regarding

the two theories of Washington law suggested by the parties.

      First, Blair did not meet the procedural requirements to proceed under the

Washington Industrial Safety and Health Act (“Health Act”). Wash. Rev. Code §

49.17.160 (requiring Blair to file appropriate administrative action within 30 days).

      Second, the record supports the district court’s conclusion that Blair did not

allege a viable cause of action for whistleblowing separate from Blair’s underlying

retaliation claim. Korslund v. DynCorp Tri-Cities Servs., 156 Wash.2d 168 (2005)

(describing the elements of wrongful termination in violation of public policy).

This is amply demonstrated by the fact that the district court’s subsequent

conclusion based upon the testimony of multiple witnesses that Blair’s discharge

was due to his own misconduct negates the intent requirement of both his

retaliation claim and his supposed “whistleblowing” claim.

                                          IV

      Blair’s remaining arguments are without merit.

      AFFIRMED.


                                           4